                                                            Honorable Sharon L. Gleason
                                                            Honorable Timothy M. Burgess


Barry Flegenheimer
BELL FLEGENHEIMER
119 1ST Ave. S., Suite 500
Seattle, Washington 98104
(206) 621-8777
barrylfp@gmail.com
Attorney for Kenneth Currin Schuchman




                             UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,
                                                      NO. 3:18-cr-00095-SLG
                              Plaintiff,
                                                      JOINT NOTICE OF RELATED CASES
       v.

KENNETH CURRIN SCHUCHMAN,

                              Defendant.



       The parties, through counsel, respectfully submit the following Notice of Related Cases.

Due to the overlap in this case with the cases of: United States v. Josiah White, Paras Jha, and

Dalton Norman, Case Nos. 3:17-cr-00163, 3:17-cr-00164-TMB, 3:17-cr-00165-TMB, 3:17-cr-

00166 and 3:17-cr-00167 and United States v. David Bukoski, No. 3:18-cr-00154, all recently

heard before the Honorable Timothy M. Burgess. The parties file this notice to the Court of the

related cases and request this case, 3:18-cr-00095 SLG be reassigned to Honorable Timothy M.

JOINT NOTICE OF RELATED CASES
[No. 3:18-cr-00095-SLG] - 1

     Case 3:18-cr-00095-TMB-DMS Document 109 Filed 03/16/20 Page 1 of 3
Burgess. The above-listed cases of White, Jha and Norman all included common co-conspirator

defendants and common facts underlying the indictments and common charges of fraud and

related activity in connection with computers in violation of 18 U.S.C. § 1030(a)(5)(A). The

Bukoski case, while not the same, had similar related charges and conduct. Given the overlap

between the cases, to promote judicial economy, the parties jointly file this notice requesting the

reassignment.

       On April 21, 2020, a sentencing hearing is currently scheduled before the Honorable

Sharon L. Gleason. If the Court reassigns the matter, a sentencing date will need to be set in

accordance with Judge Burgess’ calendar availability.

       DATED: March 16, 2020.


                                              Respectfully submitted,

                                              s / Barry Flegenheimer
                                              Barry Flegenheimer
                                              BELL FLEGENHEIMER
                                              Counsel for Kenneth Schuchman


                                              BRYAN SCHRODER

                                              s / Adam Alexander
                                              Assistant U.S. Attorney




JOINT NOTICE OF RELATED CASES
[No. 3:18-cr-00095-SLG] - 2

      Case 3:18-cr-00095-TMB-DMS Document 109 Filed 03/16/20 Page 2 of 3
                               CERTIFICATE OF SERVICE

      I certify that on March 16, 2020, the foregoing was served on all parties by the CM/ECF

system.

      I further certify that on this date I served by email to United States Probation Officer John

Schroeder at: John_Schroeder@akp.uscourts.gov.



      DATED: March 16, 2020.

                                            s/ Melisa Wong
                                            Melisa Wong
                                            Legal Assistant
                                            BELL FLEGENHEIMER




JOINT NOTICE OF RELATED CASES
[No. 3:18-cr-00095-SLG] - 3

     Case 3:18-cr-00095-TMB-DMS Document 109 Filed 03/16/20 Page 3 of 3
